
	
		II
		Calendar No. 691
		111th CONGRESS
		2d Session
		S. 674
		[Report No. 111–364]
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 14, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend chapter 41 of title 5, United States Code, to
		  provide for the establishment and authorization of funding for certain training
		  programs for supervisors of Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Supervisor Training Act of
			 2009.
		2.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United
			 States Code, is amended—
				(1)by inserting
			 before In consultation with the following:
					
						(a)In this section,
				the term supervisor means—
							(1)a supervisor as
				defined under section 7103(a)(10);
							(2)a management
				official as defined under section 7103(a)(11); and
							(3)any other employee
				as the Director of the Office of Personnel Management may by regulation
				prescribe.
							;
				(2)by striking
			 In consultation with and inserting (b) Under operating
			 competencies promulgated by, and in consultation with,; and
				(3)by striking
			 paragraph (2) (of the matter redesignated as subsection (b) as a result of the
			 amendment under paragraph (2) of this subsection) and inserting the
			 following:
					
						(2)(A)a program to provide
				training to supervisors on actions, options, and strategies a supervisor may
				use in—
								(i)developing and
				discussing relevant goals and objectives together with the employee,
				communicating and discussing progress relative to performance goals and
				objectives and conducting performance appraisals;
								(ii)mentoring and
				motivating employees and improving employee performance and
				productivity;
								(iii)fostering a work
				environment characterized by fairness, respect, equal opportunity, and
				attention paid to the merit of the work of employees;
								(iv)effectively
				managing employees with unacceptable performance;
								(v)addressing reports
				of a hostile work environment, reprisal, or harassment of, or by, another
				supervisor or employee; and
								(vi)otherwise
				carrying out the duties or responsibilities of a supervisor;
								(B)a program to
				provide training to supervisors on the prohibited personnel practices under
				section 2302 (particularly with respect to such practices described under
				subsection (b) (1) and (8) of that section), employee collective bargaining and
				union participation rights, and the procedures and processes used to enforce
				employee rights; and
							(C)a program under
				which experienced supervisors mentor new supervisors by—
								(i)transferring
				knowledge and advice in areas such as communication, critical thinking,
				responsibility, flexibility, motivating employees, teamwork, leadership, and
				professional development; and
								(ii)pointing out
				strengths and areas for development.
								(c)Training in
				programs established under subsection (b)(2) (A) and (B) shall be interactive
				instructor-based for managers in their first year as a supervisor.
						(d)(1)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, that individual shall be required to have completed each program
				established under subsection (b)(2).
							(2)After completion
				of a program under subsection (b)(2) (A) and (B), each supervisor shall be
				required to complete a program under subsection (b)(2) (A) and (B) at least
				once every 3 years.
							(3)Each program
				established under subsection (b)(2) shall include provisions under which credit
				shall be given for periods of similar training previously completed.
							(e)Notwithstanding
				section 4118(c), the Director of the Office of Personnel Management shall
				prescribe regulations to carry out this section, including the monitoring of
				agency compliance with this section. Regulations prescribed under this
				subsection shall include measures by which to assess the effectiveness of
				agency supervisor training
				programs.
						.
				(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall prescribe regulations in accordance
			 with subsection (e) of
			 section
			 4121 of title 5, United States Code, as added by subsection (a)
			 of this section.
			(c)Effective date
			 and application
				(1)In
			 generalThe amendments made by this section shall take effect 180
			 days after the date of enactment of this Act and apply to—
					(A)each individual
			 appointed to the position of a supervisor, as defined under section 4121(a) of
			 title 5, United States Code (as added by subsection (a) of this section), on or
			 after that effective date; and
					(B)each individual
			 who is employed in the position of a supervisor on that effective date as
			 provided under paragraph (2).
					(2)Supervisors on
			 effective dateEach individual who is employed in the position of
			 a supervisor on the effective date of this section shall be required to—
					(A)complete each
			 program established under
			 section
			 4121(b)(2) of title 5, United States Code (as added by
			 subsection (a) of this section), not later than 3 years after the effective
			 date of this section; and
					(B)complete programs
			 every 3 years thereafter in accordance with section 4121(d) (2) and (3) of such
			 title.
					3.Management
			 competencies
			(a)In
			 generalChapter 43 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 section 4305 as section 4306; and
				(2)inserting after
			 section 4304 the following:
					
						4305.Management
				competencies
							(a)In this section,
				the term supervisor means—
								(1)a supervisor as
				defined under section 7103(a)(10);
								(2)a management
				official as defined under section 7103(a)(11); and
								(3)any other employee
				as the Director of the Office of Personnel Management may by regulation
				prescribe.
								(b)The Director of
				the Office of Personnel Management shall issue guidance to agencies on
				competencies supervisors are expected to meet in order to effectively manage,
				and be accountable for managing, the performance of employees.
							(c)Each agency
				shall—
								(1)develop
				competencies to assess the performance of each supervisor and in developing
				such competencies shall consider the guidance developed by the Director of the
				Office of Personnel Management under subsection (b) and any other
				qualifications or factors determined by the agency;
								(2)assess the overall
				capacity of the supervisors in the agency to meet the guidance developed by the
				Director of the Office of Personnel Management issued under subsection
				(b);
								(3)develop and
				implement a supervisor training program to strengthen issues identified during
				such assessment; and
								(4)measure the
				effectiveness of the supervisor training program established under paragraph
				(3) in improving supervisor competence.
								(d)Every year, or on
				any basis requested by the Director of the Office of Personnel Management, each
				agency shall submit a report to the Office on the progress of the agency in
				implementing this section, including measures used to assess program
				effectiveness.
							.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for
			 chapter
			 43 of title 5, United States Code, is amended by striking the
			 item relating to section 4305 and inserting the following:
					
						
							4305. Management
				competencies.
							4306.
				Regulations.
						
						.
				(2)ReferenceSection
			 4304(b)(3) of title 5, United States Code, is amended by striking
			 section 4305 and inserting section 4306.
				
	
		1.Short titleThis Act may be cited as the
			 Federal Supervisor Training Act of
			 2010.
		2.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United
			 States Code, is amended—
				(1)by inserting before
			 In consultation with the following:
					
						(a)In this section, the term
				supervisor means—
							(1)a supervisor as defined
				under section 7103(a)(10);
							(2)a management official as
				defined under section 7103(a)(11); and
							(3)any other employee as the
				Director of the Office of Personnel Management may by regulation
				prescribe.
							;
				(2)by striking In
			 consultation with and inserting (b) Under operating competencies
			 prescribed by, and in consultation with,; and
				(3)by striking paragraph (2)
			 (of the matter redesignated as subsection (b) as a result of the amendment
			 under paragraph (2) of this subsection) and inserting the following:
					
						(2)(A)a program to
				provide training to supervisors on actions, options, and strategies a
				supervisor may use in—
								(i)developing and discussing
				relevant goals and objectives together with the employee, communicating and
				discussing progress relative to performance goals and objectives and conducting
				performance appraisals;
								(ii)mentoring and motivating
				employees and improving employee performance and productivity;
								(iii)fostering a work
				environment characterized by fairness, respect, equal opportunity, and
				attention paid to the merit of the work of employees;
								(iv)effectively managing
				employees with unacceptable performance;
								(v)addressing reports of a
				hostile work environment, reprisal, or harassment of, or by, another supervisor
				or employee;
								(vi)meeting supervisor
				competencies established by the Office of Personnel Management or the employing
				agency of the supervisor; and
								(vii)otherwise carrying out
				the duties or responsibilities of a supervisor;
								(B)a program to provide
				training to supervisors on the prohibited personnel practices under section
				2302 (particularly with respect to such practices described under subsection
				(b) (1) and (8) of that section), employee collective bargaining and union
				participation rights, and the procedures and processes used to enforce employee
				rights; and
							(C)a program under which
				experienced supervisors mentor new supervisors by—
								(i)transferring knowledge
				and advice in areas such as communication, critical thinking, responsibility,
				flexibility, motivating employees, teamwork, leadership, and professional
				development; and
								(ii)pointing out strengths
				and areas for development.
								(c)Training in programs
				established under subsection (b)(2) (A) and (B) shall be—
							(1)interactive training
				which may include computer-based training; and
							(2)to the extent practicable
				as determined by the head of the agency, training that is
				instructor-based.
							(d)(1)(A)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, that individual shall be required to have completed each program
				established under subsection (b)(2).
								(B)The Director of the
				Office of Personnel Management may establish and administer procedures under
				which the head of an agency may extend the 1-year period described under
				subparagraph (A) with respect to an individual.
								(2)After completion of a
				program under subsection (b)(2) (A) and (B), each supervisor shall be required
				to complete a program under subsection (b)(2) (A) and (B) at least once every 3
				years.
							(3)Each program established
				under subsection (b)(2) shall include provisions under which credit shall be
				given for periods of similar training previously completed.
							(4)Each agency shall measure
				the effectiveness of training programs established under subsection
				(b)(2).
							(e)Notwithstanding section
				4118(c), the Director of the Office of Personnel Management shall prescribe
				regulations to carry out this section, including the monitoring of agency
				compliance with this section. Regulations prescribed under this subsection
				shall include measures by which to assess the effectiveness of agency
				supervisor training
				programs.
						.
				(b)Report on extensions
			 for training requirements
				(1)Appropriate
			 congressional committeesIn this subsection, the term
			 appropriate congressional committeesmeans—
					(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(2)ReportNot
			 later than November 1 of the first full fiscal year following the date of
			 enactment of this Act and not later than November 1 of each fiscal year
			 thereafter, the Director of the Office of Personnel Management shall submit a
			 report with respect to the preceding fiscal year to the appropriate
			 congressional committees on—
					(A)the number of extensions
			 granted under section 4121(d)(1)(B) of title 5, United States Code, as added by
			 subsection (a) of this section; and
					(B)the number of individuals
			 completing the requirements of section 4121(d)(1)(A) of title 5, United States
			 Code, as added by subsection (a) of this section.
					(c)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Office of Personnel Management shall prescribe regulations under section
			 4121(e) of title 5, United States Code, as added by subsection (a) of this
			 section.
			(d)Effective date and
			 application
				(1)In
			 generalThe amendments made by this section shall take effect 1
			 year after the date of enactment of this Act and apply to—
					(A)each individual appointed
			 to the position of a supervisor, as defined under section 4121(a) of title 5,
			 United States Code (as added by subsection (a) of this section), on or after
			 that effective date; and
					(B)each individual who is
			 employed in the position of a supervisor on that effective date as provided
			 under paragraph (2).
					(2)Supervisors on
			 effective dateEach individual who is employed in the position of
			 a supervisor on the effective date of this section shall be required to—
					(A)complete each program
			 established under section 4121(b)(2) of title 5,
			 United States Code (as added by subsection (a) of this section), not later than
			 3 years after the effective date of this section; and
					(B)complete programs every 3
			 years thereafter in accordance with section 4121(d) (2) and (3) of such
			 title.
					3.Management
			 competencies
			(a)In
			 generalChapter 43 of title 5, United
			 States Code, is amended—
				(1)by redesignating section
			 4305 as section 4306; and
				(2)inserting after section
			 4304 the following:
					
						4305.Management
				competencies
							(a)In this section, the term
				supervisor means—
								(1)a supervisor as defined
				under section 7103(a)(10);
								(2)a management official as
				defined under section 7103(a)(11); and
								(3)any other employee as the
				Director of the Office of Personnel Management may by regulation
				prescribe.
								(b)The Director of the
				Office of Personnel Management shall issue guidance to agencies on competencies
				supervisors are expected to meet in order to effectively manage, and be
				accountable for managing, the performance of employees.
							(c)Based on guidance issued
				under subsection (b) and on any additional competencies developed by an agency,
				each agency shall assess the performance of the supervisors and the overall
				capacity of the supervisors in that agency.
							(d)Every year, or on any
				basis requested by the Director of the Office of Personnel Management, each
				agency shall submit a report to the Office of Personnel Management on the
				progress of the agency in implementing this section, including measures used to
				assess program
				effectiveness.
							.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for
			 chapter
			 43 of title 5, United States Code, is amended by striking the
			 item relating to section 4305 and inserting the following:
					
						
							4305. Management
				competencies.
							4306.
				Regulations.
						
						.
				(2)ReferenceSection
			 4304(b)(3) of title 5, United States Code, is amended by striking
			 section 4305 and inserting section 4306.
				
	
		December 14, 2010
		Reported with an amendment
	
